ON MOTION FOR REHEARING.
MacIntyre, J.
In addition to the reason given in division 4 of this opinion relative to special ground 8 as to why the judge did not commit reversible error in failing to charge abstractly on circumstantial evidence, it might be said that the record discloses that there is an admission of the accused which was introduced in evidence in which he malíes this statement: “As I passed [the parked automobile, a tire of which the deceased was changing] I felt that I struck something and thought I had sideswiped the car.” Also this expression appears: “The next morning I heard a man had been killed and I was afraid that I had struck him.” It further appears from the record that in his statement the defendant said: '“When I got pretty close to this car the car was parked on the road with a bright light. I saw the light of the car on the left of the road, I thought it was the left, with bright lights on it. I thought I would pull over there enough to miss this car, to clear the wheels of my car and his, and I couldn’t see anything for his lights were right in my eyes and I couldn’t see anything. I didn’t know whether I hit the car or not. I felt something hit, I didn’t know whether the car or not.” An admission of a participation in the running over of another with an automobile which resulted in his death, is to be taken to be direct and not circumstantial evidence. Strickland v. State, 167 Ga. 452 (145 S. E. 879). In the instant case, the State introduced proof of an inculpatory statement of the defendant from which his participation in the homicide, charged in the indictment for involuntary manslaughter, was deducible. The evidence against him was not wholly circumstantial, and the failure of the judge to charge on circumstantial evidence was not reversible error in the absence of a timely written request.
The other grounds of the motion for rehearing being considered, the motion is denied.

Broyles, C. J., and Guerry, J., concur.